Opinion issued August 23, 2012.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                            ————————————
                               NO. 01-12-00353-CV
                            ———————————
                     ANNESTRICE FRAZIER, Appellant
                                         V.
     AMERICAN GENERAL LIFE INSURANCE COMPANY, Appellee



                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-33427


                          MEMORANDUM OPINION

      Appellant, Annestrice Frazier, has neither paid the required filing fee for this

appeal nor established indigence for purposes of appellate costs. See TEX. R. APP.

P. 5 (“A party who is not excused by statute or these rules from paying costs must

pay—at the time an item is presented for filing—whatever fees are required by
statute or Supreme Court order.”), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011), §

51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in court of

appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and

the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app.

A § B(1) (listing fees in court of appeals). Appellant was notified on April 19,

2012 that this appeal would be subject to dismissal if the filing fee was not paid by

April 29, 2012. After being notified that this appeal was subject to dismissal,

appellant did not adequately respond. See TEX. R. APP. P. 5 (allowing enforcement

of rule); 42.3(c) (allowing involuntary dismissal of case). Appellant was again

notified on June 5, 2012 that this appeal was subject to dismissal for failure to pay

the fee. Appellant did not respond. See TEX. R. APP. P. 5 (allowing enforcement

of rule); 42.3(c) (allowing involuntary dismissal of case).

      We dismiss the appeal. We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Bland, Massengale, and Brown.




                                          2